                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )            CR419-086
                                               )
STEPHEN LAMAR SPENCER,                         )
                                               )
      Defendant.                               )

                   REPORT AND RECOMMENDATION

      Defendant Stephen Lamar Spencer is charged with one count of

possession with intent to distribute a controlled substance (cocaine and

crack cocaine), in violation of 21 U.S.C. § 841(a)(1). Doc. 1 (Indictment).

He moves to suppress all evidence collected after his arrest. Doc. 25.1 On

September 11, 2019, the Court held a hearing on defendant’s motion. For

the reasons explained below, his motion should be denied.

                                 BACKGROUND

      Spencer was arrested after officers received an anonymous 911 call

reporting drug sales at a location in Liberty County, Georgia. Doc. 25 at

1-2. The caller provided a general description of the individual and his

1
  Spencer filed two copies of his suppression motion. Compare doc. 24, with doc. 25.
At the hearing, counsel confirmed that there was only one suppression motion before
the Court. For simplicity, the Court will refer exclusively to the second version of the
motion, as that is the version to which the Government responded. See doc. 27
(Opposition to doc. 25). The Clerk is DIRECTED to TERMINATE the redundant
motion (doc. 24) as moot.
car. Id. Officers, already nearby, went to the intersection identified in

the call and observed a car matching the general description provided

and two men walking away from the area. At the hearing, two Liberty

County Sheriff’s officers, Captains Bowman and Ashdown2, testified that,

as they approached the area, their suspicions were aroused, not only by

the information provided by the call, but by the activity they observed.

Both officers testified that they knew the area in question to be a high

crime area, and particularly known for drug activity and break-ins of

unoccupied structures to steal scrap metal (i.e., copper wiring). Given

the vehicle’s location near an apparently unoccupied structure, both

officers testified they would have approached the individuals they

observed regardless of the 911 phone call, if only to identify them. 3




2
  At the time of the events at issue, Captain Ashdown was a detective and Captain
Bowman was a lieutenant. See doc. 27 at 2. In the analysis below the Court refers to
the officers by their current ranks.
3
   Captain Bowman testified that he would have attempted contact with the driver of
the vehicle and the individuals on foot because the nearby structure appeared to be
abandoned and isolated from other occupied buildings, and “there could have been a
theft.” Captain Ashdown testified that he approached the “residence,” i.e. the
dilapidated structure, “because of the activity that was going on when [officers] pulled
up,” including two individuals departing “briskly” on foot, and one “in a vehicle on an
abandoned piece of property.” Upon cross-examination, Ashdown clarified that the
situation he observed when he arrived required him to investigate “if [the individuals
he observed] belonged there.”
                                            2
     As Captain Bowman approached the two individuals, Captain

Ashdown approached the parked vehicle. He testified that he activated

his “blue lights” and parked his unmarked vehicle, blocking the driveway

where Spencer’s vehicle was parked. As he exited his vehicle, Spencer

exited and moved quickly—“charged,” in Ashdown’s words—toward

Ashdown. Ashdown drew his weapon and directed Spencer to return to

his vehicle. Spencer complied, sitting in the driver’s seat with the door

open and his feet resting on the ground. Ashdown testified that once

Spencer returned to his car, he holstered his weapon.

     Ashdown approached Spencer sitting in the car and requested

identification. While Spencer was looking for his identification, Ashdown

observed a transparent “medicine bottle,” full of what he immediately

identified as crack cocaine. Subsequent testing of the material showed

that it was indeed crack cocaine. To ensure that the situation did not

escalate, Ashdown asked Spencer to accompany him back to his vehicle.

He handcuffed Spencer and had him sit down on the ground. After

Spencer was handcuffed and sitting on the ground, Ashdown informed

him that he was under arrest.       A subsequent search of his vehicle

produced additional narcotics, currency, a scale, and plastic “baggies.”

                                    3
                               ANALYSIS

     As explained below, there is some uncertainty in the parties’

submissions. Nevertheless, the Court is convinced that the Government

has borne its burden of showing that the Fourth Amendment was not

violated during the sequence of events that culminated in the discovery

of the narcotics and Spencer’s arrest. Spencer properly bears the burden

of establishing that a Fourth Amendment implicating search or seizure

took place. See, e.g., United States v. Bachner, 706 F.2d 1121, 1125 (11th

Cir. 1983). As discussed more fully below, he can meet that burden based

on the undisputed facts, which establish that he was seized almost

immediately after officers arrived.     There is also no dispute that no

warrant was obtained in this case. Accordingly, “the burden of proof

shifts to the state to establish that an exception to the search warrant

requirement was applicable in the subject case and that the search and

seizure was, in fact, a reasonable one.” Id. at 1126.

     The Government first argues that the property where these events

occurred was an “open field,” for Fourth Amendment purposes. Doc. 27

at 3-4.   The Government is certainly correct in asserting that “an

individual may not legitimately demand privacy for activities conducted

                                    4
out of doors in fields, except in the area immediately surrounding the

home.” Oliver v. United States, 466 U.S. 170, 178 (1984). That contention

is relevant to the extent that it establishes that the officer’s initial

observations were not a Fourth Amendment “search.” Whether Spencer

was a trespasser on the property or had some right of access,4 the fact

that officers’ initial observations were made from a public location

indicates that those observations were not, themselves, a “search.” See

Florida v. Riley, 488 U.S. 445, 450 (1989) (even the curtilage of a home is

not protected police observation from “a public vantage point where they

[i.e., the police] have a right to be.” (quotes, alterations, and cite

omitted)); Oliver, 466 U.S. at 182 (“‘Even a property interest in premises

may not be sufficient to establish a legitimate expectation of privacy with

respect to particular items located on the premises or activity conducted

thereon.’” (quoting Rakas v. Illinois, 439 U.S. 128, 144, n. 12 (1978)

(alterations omitted)); United States v. Contreras, 820 F.3d 255, (7th Cir.

2016) (arguments about defendant’s expectation of privacy in his garage




4
  Spencer did not introduce any evidence concerning his connection to the property
and none was elicited through the cross-examination of the Government’s witnesses.
Spencer’s brief describes the property, without any further explanation, as “his family
property.” Doc. 25 at 2.
                                           5
were “red herrings” where police observed the drug transaction from a

public street).

      The Government’s offers several arguments that would preclude

suppression.      First, it argues that, even if the dilapidated structure

distinguished the property from an open field, Spencer still lacks

“standing” to challenge a search of the property. 5                    Further, the

Government argues that, even if the property were not an open field, and

defendant had some expectation of privacy, detectives made a reasonable

mistake of fact that the property was abandoned. Doc. 27 at 3-7. Those

arguments miss the mark.6             Spencer’s most plausible argument for


5
  Whether a criminal defendant has “a reasonable expectation of privacy which society
is prepared to accept,” is often referred to as his Fourth Amendment “standing” to
challenge the search of a particular area. See generally Rakas v. Illinois, 439 U.S. 128
(1978). Although the suppression movant has the burden of establishing his
“standing,” the requirement is not jurisdictional. Byrd v. United States, ___ U.S. ___,
138 S. Ct. 1518, 1531 (2018) (“Because Fourth Amendment standing is subsumed
under substantive Fourth Amendment doctrine, it is not a jurisdictional question and
hence need not be addressed before addressing other aspects of the merits of a Fourth
Amendment claim.”). It is merely one element of the merits of a defendant’s Fourth
Amendment claim, albeit one that may constitute a threshold to further merits
inquiry.
6
   The Government’s brief suggests that the “open field” or related “reasonable
expectation of privacy” analyses might entirely resolve Spencer’s motion. See doc. 27
at 4-7. Even if the property at issue were an open field, however, officers could not,
consistent with the Fourth Amendment, seize Spencer, in his car or on foot, and search
him while he was on that field, or indeed any other public location. See infra. at 7-8.
This is not a case in which the evidence the Government seeks to introduce was
discovered in the open field, it was discovered in Spencer’s car. Ashdown’s access to
the car depends upon the seizure. Put differently, the seizure is a direct “but for”
                                           6
suppression does not depend upon his reasonable expectation of privacy

in the property at issue. It depends upon whether the officers’ actions

amounted to a “seizure” of his person, or some other Fourth-Amendment-

implicating intrusion of his liberty, and, if they did, whether officers had

the requisite indicia of criminality to justify that intrusion. See doc. 25

at 3 (identifying the only issue presented as whether the “seizure”

violated Spencer’s Fourth Amendment rights).

       “It is quite plain that the Fourth Amendment governs ‘seizures’ of

the person [even those which] do not eventuate in a trip to the station

house and prosecution for crime—‘arrests’ in traditional terminology. It

must be recognized that whenever a police officer accosts an individual

and restrains his freedom to walk away, he has ‘seized’ that person.”

Terry v. Ohio, 392 U.S. 1, 16 (1968) (emphasis added). Similarly, “the

usual traffic stop is more analogous to a so-called ‘Terry stop,’ [cit.], than

to a formal arrest.” Berkemer v. McCarty, 468 U.S. 420, 439 (1984).

Longstanding Fourth Amendment jurisprudence, therefore, establishes


cause of the subsequent search. Spencer’s framing of the issue, see doc. 25 at 3, then,
is correct; if the seizure violated the Fourth Amendment, then the subsequent search
and discovery of the evidence would seem to be “fruit of the poisonous tree.” Cf. 6
Wayne R. LaFave Search & Seizure § 11.4(d) (5th ed. 2019) (identifying “the typical
case in which an illegal arrest [or seizure short of a full arrest] is followed by a search”
as presenting “no ‘fruits’ problem of any magnitude”).
                                             7
incontrovertibly that when Ashdown prevented Spencer from leaving the

scene, either in his car or on foot, he was ‘seized,’ in the Terry sense.

     Terry recognized, “an entire rubric of police conduct—necessarily

swift action predicated upon on-the-spot observations of the officer on the

beat—which historically has not been, and as a practical matter could not

be subject” to the full protection afforded by requiring police to obtain a

warrant. 392 U.S. at 20. As the Government points out, “an officer may,

consistent with the Fourth Amendment, conduct a brief, investigatory

stop when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000);

see also doc. 27 at 7. That is how the sequence of events leading to

Spencer’s arrest started, or, at least, the portion of those events that

implicates the Fourth Amendment.

     The “brief investigatory stop” contemplated in Terry does not

require probable cause, but only “a reasonable articulable suspicion

based on objective facts that the person has engaged in criminal activity.”

United States v. Blackman, 66 F.3d 1572, 1576 (11th Cir. 1995). “The

officer, of course, must be able to articulate something more than an

inchoate and unparticularized suspicion or ‘hunch.’” United States v.

                                      8
Sokolow, 490 U.S. 1, 7 (1989) (quotes and cite omitted). “Reasonable

suspicion” requires evaluation of the “totality of the circumstances—the

whole picture.” Id. at 8. Further, conduct that is, in itself, completely

innocent may provide the basis for an officer’s reasonable suspicion. See

id. at 9-10 (“We noted in [Illinois v.] Gates, 462 U.S. [213] . . . 243-244, n.

13, . . . , that ‘innocent behavior will frequently provide the basis for a

showing of probable cause,’ and that ‘in making a determination of

probable cause the relevant inquiry is not whether particular conduct is

‘innocent’ or ‘guilty,’ but the degree of suspicion that attaches to

particular types of noncriminal acts.’ That principle applies equally well

to the reasonable suspicion inquiry.” (alterations omitted)). Captains

Ashdown and Bowman clearly articulated their reasonable suspicion for

a brief investigatory stop.

      Both officers testified that when they arrived location, they

observed defendant’s car parked at what appeared to him to be a derelict

structure. 7     Both further testified that, in their experience, such


7
   Spencer’s brief waives at a question about the reliability of the anonymous caller.
See doc. 25 at 2 (noting “[t]here is no additional information as to the identity of the
anonymous caller or his veracity.”). The point is accurate, as far as it goes; beyond the
broad similarity between the caller’s description and the scene the officers found, there
is no particular indicia of the caller’s reliability. Nevertheless, the Government has
argued, and both officers’ fully credible testimony supports, that they had independent
                                             9
structures in the area were frequently the targets of thieves. Given that

experience, they agreed that any car parked near such a structure would

arouse suspicion and they would, at least, seek to ascertain the driver’s

identity.     Courts have frequently recognized that loitering near

abandoned buildings is a basis for reasonable suspicion of criminal

activity. See, e.g., Clark v. City of Atlanta, 544 F. App’x 848, 854 (11th

Cir. 2013) (concluding officers had reasonable suspicion for a seizure

where, “[t]he undisputed evidence shows that, at the moment of the

seizure, the officers were aware that there had been a rash of burglaries

in the area, that vacant properties were often targeted for burglaries, and

that the property where the [defendants] were standing appeared to be

vacant.”); United States v. Tucker, 184 F. App’x 549, 553 (7th Cir. 2006)

(officer    investigating    otherwise      unsubstantiated        anonymous       tip

nevertheless had reasonable suspicion based on defendant “loitering”

near an abandoned house in a high-crime area, where officer knew vacant

houses were often used for criminal purposes); United States v. Clay, 181

F. App’x 542, 544 (6th Cir. 2006) (concluding officers had reasonable


reasonable suspicion to initiate a Terry stop based on their own observations. See doc.
27 at 7-8. Since the Court finds that those observations were sufficient to create
reasonable suspicion justifying the Terry stop, there is no need to determine whether
the anonymous tip provided reasonable suspicion.
                                           10
suspicion to stop a vehicle based upon, among other factors, defendants’

presence at an abandoned house in a high crime area); Butler v. City of

Douglas, 2016 WL 5661203, at *9 (S.D. Ga. Sept. 29, 2016) (finding

officers had reasonable suspicion to conduct traffic stop based upon

“recent criminal activity in the area,” and activity at “a presumptively

abandoned house”); see also, e.g., United States v. Anderson, 273 F. Supp.

2d 921, 928 (E.D. Mich. 2003) (“The fact that the officers observed four

individuals standing in front of a dark, apparently vacant house in an

area known for drug activity was sufficient evidence to provide officers

with reasonable suspicion to briefly detain the four individuals for

investigative questioning.”). It is clear, therefore, that Captain Ashdown

had reasonable suspicion sufficient to justify his initial stop, which

occurred when he activated his lights and blocked the driveway.

     The conclusion that Ashdown had reasonable suspicion to seize and

initiate contact with Spencer does not end the inquiry. Spencer points

out that an initial seizure, like a traffic stop or a Terry stop, although

justified at its inception, may ripen into a Fourth Amendment violation.

See doc. 25 at 5-7. Spencer’s point is well-taken, even if the authority he




                                    11
cites—discussing the unreasonable extension of traffic stops—is not

directly on-point. 8

      Captain Ashdown’s interaction with Spencer, before he observed—

or was even in a position to observe—the contraband in plain view was

not limited to the initial seizure. After the stop, but before questioning

commenced, Ashdown drew his weapon and commanded Spencer to

return to his car. Arguably, that more forceful restriction on Spencer’s

movement was an escalation of the Terry stop, such escalations may

convert a Terry stop into a de facto arrest, requiring probable cause. See,

e.g., United States v. Acosta, 363 F.3d 1141, 1145 (11th Cir. 2004) (even

where a court determines that an initial Terry stop was justified by

reasonable suspicion at its inception, it must then determine “whether

the stop went too far and matured into arrest before there was probable

cause”). Here, however, neither the weapon nor the command to return

to the vehicle exceeded the parameters of a Terry stop.




8
  There was no traffic stop here. Captain Ashdown explained that he turned on his
blue lights and blocked the driveway either to investigate the anonymous report of
drug sales or to investigate Spencer’s presence near an apparently abandoned house in
a high crime area. Defendant’s citation to cases involving the permissible parameters
of a traffic stop, therefore, are inapposite.
                                              12
     Although Ashdown’s decision to detain Spencer was not a “traffic”

stop, the fact that he was in a vehicle when officers initially approached

is relevant. The Supreme Court has long recognized the particular risk,

indeed the “inordinate risk confronting an officer as he approaches a

person seated in an automobile.” Pennsylvania v. Mimms, 434 U.S. 106,

110 (1977). Balanced against that risk, “the intrusion into the driver’s

personal liberty occasioned not by the initial stop . . ., which was . . .

justified, but by the order” to either exit or remain in the car, “can only

be described as de minimis.” Id. In such a context, an officer’s exercise

of “unquestioned command” of an individual’s movements is justified.

See, e.g., United States v. Gibbs, 917 F.3d 1289, 1297 (11th Cir. 2019)

(“courts have repeatedly recognized the danger inherent in traffic stops .

. . and the concomitant need [for officers] to exercise ‘unquestioned

command of the situation.’” (citing Arizona v. Johnson, 555 U.S. 323, 330

(2009); Maryland v. Wilson, 519 U.S. 408, 413-14 (1997)). The fact that

Captain Ashdown “ordered” Spencer to return to his vehicle, therefore,

did not convert the lawful investigatory stop into an arrest.

     Similarly, the Ashdown’s briefly drawing his weapon did not

convert the stop into an arrest. The Eleventh Circuit has expressly

                                    13
recognized that “an investigatory stop does not necessarily ripen into an

arrest because an officer draws his weapon . . . .” Acosta, 363 F.3d at

1147; see also United States v. Rouse, 2009 WL 1550860, at * 4 (S.D. Ga.

June 1, 2009) (“Officers effectuating a Terry stop may draw their weapons

and use reasonable force when legitimate safety concerns call for such

measures.”). Ashdown testified that, after he had activated his lights and

positioned his vehicle to effect the seizure, Spencer exited his car and

approached quickly and aggressively. Given that apparent aggression,

Ashdown drew his weapon as he commanded Spencer to return to the

vehicle. He also testified that he holstered his weapon after Spencer

returned to his car.    Briefly drawing his weapon when Spencer was

quickly approaching him with uncertain intentions, did not convert the

Terry stop into an arrest. See United States v. Roper, 702 F.2d 984, 987-

88 (11th Cir. 1983) (where an officer expresses a reasonable safety

concern, drawing his weapon does not convert a Terry stop into an arrest).

     After Spencer had returned to his vehicle, Ashdown approached

him to determine why he was parked near the derelict structure. He

approached the car where Spencer was sitting and requested

identification.   As Spencer leaned over to retrieve his identification,

                                    14
Ashdown observed a plastic bottle containing what he immediately

identified as crack cocaine. The Government correctly argues that, once

he observed contraband in plain view, he had probable cause to conduct

a full search of the vehicle, implicitly invoking the so-called “automobile

exception.” See doc. 27 at 10 (“It is long-settled that an officer’s discovery

of contraband in open view provides probable cause for the search of a

mobile conveyance.”) (citing, inter alia., United States v. Lara, 517 F.2d

209, (5th Cir. 1975) 9 (“Once the vehicle was stopped, the contraband was

in plain view furnishing probable cause for the subsequent search.”)); see

also United States v. Alston, 598 F. App’x 730, 734 (11th Cir. 2015)

(concluding that the automobile exception applied to search of vehicle used

in drug-trafficking crime based on probable cause to believe it contained

“additional     evidence    of   drug-trafficking      activity,   such     as   drug

paraphernalia, cash, or records of drug transactions, among other

things.”). The application of the “automobile exception” is also suggested

in the analysis of the other case the Government cites. See doc. 27 at 10

(citing United States v. Hafford, 2011 WL 2269161, at * 3 (M.D. La. June


9
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.

                                          15
7, 2011) (recognizing that “[f]ederal courts have consistently recognized

that warrantless searches of vehicles are permitted when probable cause

exists to believe that the vehicle contains contraband, [cit.], a Fourth

Amendment principle commonly referred to as the ‘automobile

exception.’”)). The Court agrees that Ashdown’s observation of crack

cocaine 10 in plain view provided probable cause, and the resulting search

produced all the evidence at issue.11


10
   The “plain view” doctrine requires that the incriminating or contraband nature of
the evidence observed must be “immediately apparent.” See, e.g., Texas v. Brown, 460
U.S. 730, 737 (1983) (explaining that the “plain view” justification for seizing evidence
without a warrant requires, among other elements, that “it must be ‘immediately
apparent’ to the police that the items they observe may be evidence of a crime,
contraband, or otherwise subject to seizure.”).         Here, as in Hafford, “[t]he
incriminating nature of the substance [observed in the vehicle] was immediately
apparent, as [the observing officer] recognized the substance as [an illicit drug].” 2011
WL 2269161, at * 3.
11
    A police report attached to the Government’s brief, but never admitted into
evidence, indicates that Spencer was arrested for possession of the discovered drugs
“with intent,” presumably, to distribute them. See, e.g., doc. 27-2 at 3. Observation of
contraband in plain view, thus, provided probable cause for his arrest. See, e.g.,
Minnesota v. Dickerson, 508 U.S. 366, (1993) (“if contraband is left in open view and is
observed by a police officer from a lawful vantage point, there has been no invasion of
a legitimate expectation of privacy and thus no ‘search’ within the meaning of the
Fourth Amendment . . . .”); United States v. Murray, 659 F. App’x 1023, 1026 (11th
Cir. 2016) (finding probable cause to arrest a suspect based on his possession, in plain
view, of a baggie containing marijuana). Although the Supreme Court has narrowed
the circumstances in which a vehicle may be searched incident to an arrest, it has
recognized the legitimacy of such searches where it is reasonable to believe evidence
relevant to the crime of arrest may be found in the vehicle. Arizona v. Gant, 556 U.S.
332, 333-34 (2009). “[W]here a [vehicle’s] occupant is arrested for a drug offense, as
opposed to a traffic offense, ‘the offense of arrest will supply a basis for searching the
passenger compartment of an arrestee’s vehicle and any containers therein.” Alston,
598 F. App’x at 733 (quoting Gant, 556 U.S. at 344). Since no evidence concerning the
                                            16
      Accordingly, Spencer’s suppression motion should be DENIED.

Doc. 25. The initial detention, which occurred when Ashdown activated

his lights and blocked Spencer’s car, was a valid Terry stop. Although

Ashdown’s drawing his weapon and commanding Spencer to return to his

vehicle escalated the stop, neither resulted in Spencer’s de facto arrest.

Once Ashdown observed what he believed to be contraband in plain view,

he had probable cause to arrest Spencer. Finally, a search of the vehicle

was justified under the automobile exception. As a result, at no point in

the sequence of events did Captain Ashdown’s conduct exceed the

boundaries imposed by the Fourth Amendment. There is no basis to

suppress any of the evidence obtained.

      This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to the R&R with the Court and serve a copy

on all parties. The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.” Any request for


offense of arrest was admitted and Government argues exclusively that the contraband
discovered in plain view provided probable cause for a full search, the there is
insufficient evidence to support the independent alternative that the search was valid
incident to the arrest.
                                          17
additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this 10th day of

October, 2019.

                                   _______________________________
                                     __________________________
                                   CHR       ER L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     18
